es Fax: (504) 365
Coast Guard email" saibieeiee mil
16206
Master, M/V DONNA J, BOUCHARD Repay 62020
ON: 1257374
Bouchard Transportation

58 South Service Rd, Suite 150
Melville, NY 11747

THING OEGUTILY sme gE United States Coast Guard New Oagoe?
unt ial? eeoocren 27 Sectcred apne! 11720 in TRSD age! ona

CAPTAIN OF THE PORT ORDER 075-20

On February 5", 2020 my office received notification that the DONNA J, BOUCHARD (ON:
1257374) was found within the New Orleans Captain of the Port zone with the following issues: 1)
without properly functioning emergency electrical system and is unable to power both steering
pumps with two sources of electrical power, as required by 46 CFR 143.585()) and 2) a planned
departure, with no planned relief, of licensed officers that are required by your vessel’s Certificate of
Inspection. | deem that this vessel poses a serious risk to the safety and security of the port of New
Orleans.

 
  
  
    
 
   
  
    
   
  
 
 
   

 

As Captain of the Port (COTP), under Title 46, United States Code, Section 7001(46 U.S.C, 7001)
and Title 33, Code of Federal Regulations, Part 6 (33 C.F.R. 6), [hereby direct you to locate a dock,
subject to the Marine Transportation Safety Act regulations, and moor your vessel until required
repairs are completed and relief crewmembers are provided. You are to report your plan to our office
by 0800, local time, February, 7!", 2020.

This order is given to you under the authority of the Ports and Waterways Safety Act (46 U.S,

Code, Chapter 700) and the regulations promulgated there under (33 CFR 160). Failing to _
comply with the provisions of this order subjects you to a civil penalty for each violation. Each
day of a continuing violation shall constitute a separate violation. Any person who willfully and.
knowingly violates this order may be fined or imprisoned for committing a Class D felony. Your
vessel may be seized and held liable for any monetary assessments.

Any person directly affected by this order may request reconsideration orally or in writing, You als
have the right to appeal this order to the Commander, Eighth Coast Guard District. Appeals r lust
submitted to the Captain of the Port in writing. The appeals process contained in 33 C.F.R.

has been adopted for purposes of this Order, a

If you have any questions, or would like additional information, please contact the Sector

Orleans Command Center at (504) 365-2544, by fax at (504) 365-251 0, or e-mail secne

_ Sincerey, a a
fyi» |
| ' Kali =
K.M.LUTTRELL _
Captain, U.S, Coast Guar
Captain of the Pr

 

 

 

 

 

   

EXHIBIT

   
 
 
 
